DECISION OF DISMISSAL
This matter is before the court on Defendant's renewed motion to dismiss, filed October 26, 2009, requesting that "[a]s the Plaintiff[s] ha[ve] chosen to deny access to the property to County representatives by October 25, 2009 as required by the Court Order issued October 15, 2009, [Defendant] respectfully request[s] that the Plaintiff's (sic) case be dismissed." (Def's Ltr, Oct 26, 2009.)
                           I. STATEMENT OF FACTS
Plaintiffs appeal the real market value of property identified as Account 00619012 for tax year 2008-09.
In its October 8, 2009, letter to the court, Defendant "request[ed] the Court order plaintiff to submit to an interior inspection by October 15, 2009, or alternatively, to dismiss plaintiffs (sic) appeal if they do not allow an interior inspection of their home by this date." (Def's Ltr, Oct 8, 2009). In their objection filed October 12, 2009, Plaintiffs requested that the court "dismiss defendant's request to an interior inspection of the subject property. * * * The alleged need to conduct in October 2009 an interior inspection of the subject home in order to adequately defend the Assessor valuation, which occurred before or in January 2008, lacks relevancy grounds." (Ptfs' Objection to Def's Req, Oct 12, 2009). *Page 2 
On October 15, 2009, the court issued an Order that Plaintiffs "must allow Defendant's request for an on-site inspection no later than 10 days from the date of [the] Order." (Order at 2.) The court also ordered that "failure to allow Defendant's request for an on-site inspection * * * may result in Plaintiffs' appeal being dismissed." (Id.)
On October 20 and October 21, 2009, Defendant left messages with Plaintiffs regarding the court's Order. Plaintiff returned Defendant's call on October 21, 2009, and "stated that they would not allow [Defendant] to do an inspection of their property." (Def's Ltr, Oct 26, 2009.)
On October 19, 2009, Plaintiffs filed their Motion for Reconsideration of Order to Compel Plaintiffs with Defendant's Request for On-Site Inspection. The court issued its Order Denying Reconsideration on October 20, 2009, stating "the court's Order issued October 15, 2009, stands." Defendant contacted Plaintiff on October 22, 2009, after receiving a copy of the court's October 20, 2009, Order. Defendant stated that Plaintiff said "he would still not allow [Defendant] to do an inspection of his property." (Def's Ltr, Oct 26, 2009.) Defendant then renewed its request that Plaintiffs' appeal be dismissed because an on-site inspection had not been allowed.
The above-entitled matter is set for trial on November 10, 2009.
                               II. CONCLUSION
Plaintiffs have failed to comply with the court's Orders. Plaintiffs were advised that their failure to allow Defendant an on-site inspection of their property could result in dismissal of their appeal. After carefully considering the facts related to Defendant's request for an on-site inspection of Plaintiffs' property which is the subject of their appeal and Plaintiffs' failure to *Page 3 
comply with the court's Orders, the court grants Defendant's motion to dismiss. This conclusion is consistent with prior rulings of this court.See Helber v. Douglas County Assessor, TC-MD No 090281D. The trial set for November 10, 2009, is canceled. Now, therefore,
IT IS THE DECISION OF THIS COURT that Defendant's motion to dismiss is granted; and
IT IS FURTHER DECIDED that the trial scheduled in this matter for November 10, 2009, is canceled.
Dated this ____ day of October 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on October28, 2009. The Court filed and entered this document on October 28, 2009.